NO. 12-11-00248-CV

                             IN THE COURT OF APPEALS

                    TWELFTH COURT OF APPEALS DISTRICT

                                               TYLER, TEXAS

RAUL TREVINO,                                                   §   APPEAL FROM THE 349TH
APPELLANT

V.

NATRENIA L. HICKS, GWENDOLYN
SPURLOCK, JOHN DOE SWEETIN,
GREGORY OLIVER, DEBBIE ERWIN,                              §        JUDICIAL DISTRICT COURT
CHERYL LAWSON, V. BARROW,
FRANK HOLST, W. R. GUNNELLS,
JOHN DOE, DIRECTOR, TEXAS
DEPARTMENT OF CRIMINAL
JUSTICE AND THE STATE OF TEXAS,
APPELLEES                                                  §        HOUSTON COUNTY, TEXAS

                                           MEMORANDUM OPINION
                                               PER CURIAM
         This appeal is being dismissed for want of prosecution. See TEX. R. APP. P. 42.3(b).
Appellant, Raul Trevino, perfected his appeal on August 11, 2011. The clerk’s record was filed on
October 11, 2011, making Appellant’s brief due on or before December 12, 2011. Appellant filed
two motions for extension of time to file his brief. Both motions were granted, making Appellant’s
brief due on February 8, 2011.               Appellant was notified on January 4, 2012, that no further
extensions would be granted and that failure to file his brief by the extended deadline would result
in the case being presented to the court for dismissal. See TEX. R. APP. P. 38.8.
         The February 8, 2012 deadline for filing Appellant’s brief has passed, and Appellant has not
filed a brief. Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP. P.
38.8(a)(1), 42.3.(b).
Opinion delivered February 29, 2012.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
                                                      (PUBLISH)
                                 COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT

                                        FEBRUARY 29, 2012


                                        NO. 12-11-00248-CV


                             RAUL TREVINO,
                                Appellant
                                   V.
      NATRENIA L. HICKS, GWENDOLYN SPURLOCK, JOHN DOE SWEETIN,
      GREGORY OLIVER, DEBBIE ERWIN, CHERYL LAWSON, V. BARROW,
          GRANK HOLST, W. R. GUNNELLS, JOHN DOE, DIRE CTOR,
               TEXAS DEPARTMENT OF CRIMINAL JUSTICE
                        AND THE STATE OF TEXAS,
                                Appellees


                          Appeal from the 349th Judicial District Court
                         of Houston County, Texas. (Tr.Ct.No. 11-0018)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed for want of
prosecution.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of prosecution; and that this decision
be certified to the court below for observance.
                      By per curiam opinion.
                      Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.